Citation Nr: 1136182	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for basal cell carcinoma, and reopened the claim for service connection for bilateral hearing loss but denied the reopened claim on the merits.

When this case was previously before the Board in June 2010, the Board reopened the claim for service connection for bilateral hearing loss.  The Board remanded the reopened claim for service connection for hearing loss, and the claim for service connection for basal cell carcinoma, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's June 2011 remand was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's June 2010 remand requested, in pertinent part, that the Veteran be provided a VA examination to ascertain the nature and likely etiology of the claimed basal cell carcinoma.  The examiner was asked to clearly outline the Veteran's skin and sun exposure history and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's basal cell carcinoma was caused by "sun exposure in service" (italics added).

However, a resulting July 2010 VA examination report and a May 2011 addendum fail to provide the requested information.  In the addendum, the examiner stated that the etiology of the Veteran's basal cell carcinoma was not clear, and there was a 50/50 probability of the development of basal cell carcinoma in case of sun overexposure.  The examiner stated that specifically for the Veteran, whom he noted continued to work as a truck driver after discharge, it was less likely than not that the Veteran's right shoulder basal cell carcinoma, which was diagnosed and successfully treated 33 years after military, service could be determined as a service-connected medical condition.  However, the examiner did not distinguish the Veteran's inservice sun exposure from his postservice sun exposure, explain his opinion in terms of the Veteran's inservice versus postservice sun exposure, or explain why the Veteran's postservice sun exposure, but not inservice sun exposure, caused the basal cell carcinoma.  In fact, the examiner did not clearly outline, or even address, the Veteran's skin and sun exposure history, as the Board requested.  

In addition, although the June 2010 VA examination report provides that the examiner reviewed the Veteran's claim file, neither the report nor the addendum address an August 2008 private medical statement from A.A.S., M.D., that the Veteran's basal cell carcinoma removed in that office 7 years earlier, "could be related to sun exposure over his lifetime and certainly would have been made worse by sun exposure when he was in the military."

As a result, the Board finds that the July 2010 VA examination report and a May 2011 addendum are inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board's June 2010 remand also requested, in pertinent part, that the Veteran be provided a VA examination to ascertain the nature and likely etiology of the bilateral hearing loss.  The examiner was asked to clearly outline the Veteran's audiological and noise exposure history; state whether there was clear and unmistakable evidence that the Veteran had hearing loss disability in either ear that preexisted his military service, and if so, whether there was clear and unmistakable evidence that such pre-existing hearing loss did not undergo chronic increase in service; and provide an opinion as to whether it was at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed bilateral hearing loss had its clinical onset in service or within one year of his discharge from service, or was due to some incident during the Veteran's military service, including noise exposure. 

However, a resulting July 2010 VA examination report fails to provide the requested information.  The examiner provided an opinion that the Veteran's hearing loss was less likely than not (less than 50/50 probability) caused by or as a result of military exposure.  However, the examiner failed to address the fact that, as pointed out by the Board's June 2010 decision that reopened the claim, the Veteran reported a history of hearing loss and defective hearing at the time of pre-induction examination.  The examiner failed to address whether the Veteran had hearing loss disability in either ear that preexisted his military service, and if so, whether there was clear and unmistakable evidence that it did not undergo chronic increase in service.  In fact, the examiner failed to provide any medical opinion more probative than one that was already of record at the time of the Board's remand, set forth in a September 2004 VA examination report.  

In addition, although the June 2010 VA examination report provides that the examiner reviewed the Veteran's claim file, the report does not address an August 2008 private medical statement from Dr. A.A.S. that the significant noise exposure the Veteran experienced during service driving diesel trucks for a period of 10 months, "could contribute to significant hearing loss in later years." 

As a result, the Board finds that the July 2010 VA examination report is inadequate, and additional development is required.  See Barr, supra (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves, supra, citing Green, supra; Bowling, supra (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the July 2010 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, the July 2010 VA examination report and the May 2011 addendum.  The examiner should: (1) clearly outline the Veteran's skin and sun exposure history; and (2) provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's basal cell carcinoma was caused by sun exposure in service.

The examiner is asked to specifically address the 2008 private medical opinion from Dr. A.A.S.

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Forward the Veteran's claims folder to the examiner who conducted the July 2010 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder and the July 2010 VA examination report.  The examiner should: (1) clearly outline the Veteran's audiological and noise exposure history; (2) indicate whether there is clear and unmistakable evidence that the Veteran had hearing loss disability in either ear that preexisted his military service, and if so, whether there is clear and unmistakable evidence that such pre-existing hearing loss did not undergo chronic increase in service; and (3) provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed bilateral hearing loss had its clinical onset in service or within one year of his discharge from service, or is due to some incident during the Veteran's military service, including noise exposure.

The examiner is asked to specifically address the 2008 private medical opinion from Dr. A.A.S.

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


